Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10, it is unclear when the mint flavoring is added.  For the purposes of this Office Action, the mint will be understood to be added to the mixing tank at the same time as the  water, vitamins, lemon juice, and chlorophyll.
Regarding claims 11 and 12, it is unclear what the shelf stabilization agent is being added to and at what stage it is being added.  For the purposes of this Office Action, the shelf stabilization agent will be understood to be added to the mixing tank of claim 1 at the same time as the water, vitamins, lemon juice, and chlorophyll.
Regarding claim 11, it is not clear what comprises the shelf stabilization agent.  The instant specification points to the shelf stabilization agent being 0.1 – 0.4 wt% of the beverage [0028].  For the purposes of this Office Action, the beverage will compromise an amount of shelf stabilization agent as claimed.
Regarding claim 13, claim 13 contains the trademark/trade name “MicroFresh”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe dimethyl dicarbonate and, accordingly, the identification/description is indefinite.  See MPEP 2173.05u

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Verday (“Verday Chlorophyll Water), in view of Hughes (US-20100074969-A1) and Pecquet (US-20200196636-A1, as a translation of WO-2018229365-A1).
Regarding claims 1 – 3 and 6 – 8, Verday teaches a chlorophyll water beverage containing filtered water, lemon juice, and chlorophyll (in the form of sodium copper chlorophyllin).  The concentration of sodium copper chlorophyllin is 0.022 wt% (100mg x 16oz) [pg 1, ¶1].
Verday does not teach adding Vitamins A, B12, and D to the chlorophyll water beverage, nor the method of preparing the chlorophyll water beverage.
Verday is silent as to the addition of Palmitate (Vitamin A), Cyanocobalamin (Vitamin B12), and Cholecalciferol (Vitamin D).  Hughes teaches a beverage with a nutrient fiber matrix [0009].  The matrix comprises Vitamins A, B12, and D [0024], [0034].  The matrix also comprises chlorophyll, resulting in a beverage with chlorophyll and Vitamins A, B12, and D [0032].  It would have been obvious to a person having ordinary skill in the art to add Vitamins A, B12, and D to the chlorophyll water beverage of Verday as these vitamins are known to be added to chlorophyll-containing beverages.
Verday and Hughes are silent as to the method of preparing the chlorophyll water beverage.  Pecquet teaches mixing water, vitamins, lemon juice, and chlorophyll together, filtering them, and then homogenizing them to obtain a sterilized mixed beverage [0020] – [0023], [0025].  Pecquet defines phycocyanin as a chlorophyll [claim 11].  The beverage is then bottled [0042].  As Pecquet teaches going directly from homogenization to bottling the beverage, it is reasonable to conclude that the homogenization apparatus would allow for the holding of the complete mixture and transferring it to bottles.  As a result, the homogenization apparatus is homologous to the bottling tank and filler of claim 1.  It would have been obvious to a person having ordinary skill in the art to use the method of Pecquet to mix, sterilize, and bottle the chlorophyll drink of Verday and Hughes as Pecquet is used to mix and bottle a health beverage containing a chlorophyll extract, vitamins, and citrus.
Regarding claim 4, Verday, Hughes, and Pecquet are silent as to mixing while the vitamins are added to the mixing tank.  It would have been obvious to add the vitamins to the mixing tank while mixing the water, lemon juice, and chlorophyll so as to thoroughly incorporate the ingredients.  
Regarding claims 5 and 9, Hughes teaches the addition of any flavoring that provides the desired taste [0028].  It would have been obvious to add any mint flavoring (including spearmint) to the chlorophyll water of Verday as any desired flavorant may be added.
Regarding claim 6, Pecquet teaches a mixture comprising 99.7 wt% water, chlorophyll extract, and vitamins [0062].  Pecquet teaches a second mixture containing 95.3 wt% water and concentrated orange juice [0063].  These mixtures are made in mixing tanks, individually filtered, and homogenized [0071] – [0075].  This results in a final beverage comprising 97.5 wt% water.  It would have been obvious to a person having ordinary skill in the art to alter the water concentration of Pecquet to the claimed amount so as to get the desired concentration of citrus flavor as the degree of citrus flavor is a matter of personal taste.  
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Verday, Hughes, and Pecquet as applied to claim 1 above, and further in view of Yang (KR-20170095710-A).
Regarding claims 5 and 9, Verday, Hughes, and Pecquet teach a method for creating a chlorophyll water beverage but not the addition of spearmint leaves to the mixing tank.  Yang teaches mixing mineral water, tea, and spearmint leaves (a form of mint) and steeping them before bottling [0026], [0029].  Yang discloses spearmint leaves having antimicrobial action [0031].  Spearmint also is known to improve headache symptoms [0032].  
It would have been obvious to a person having ordinary skill in the art to include spearmint leaves in ingredients being mixed so as to inhibit bacterial growth in the bottled product and to help ease headaches. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Verday, Hughes, and Pecquet as applied to claim 1 above, and further in view of Guo (CN-101273791-A).
Regarding claims 9 and 10, Verday, Hughes, and Pecquet teach a method for creating a chlorophyll water beverage but not the addition of mint flavoring or the mint flavoring having the concentration of 0.01 – 0.03 wt%.  Guo teaches a chlorophyll drink made with peppermint oil [Claim 5].  Guo described peppermint as a spice, where the peppermint concentration is 0.05 – 0.15 wt% [claim 1].
It would have been obvious for a person having ordinary skill in the art to add mint to the chlorophyll water of Verday, Hughes, and Pecquet as it is known to add mint to a chlorophyll beverage.  In addition, it would have been obvious to alter the concentration of peppermint flavoring in Guo to get the claimed concentration as the amount of a particular flavoring is a matter of personal preference.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Verday, Hughes, and Pecquet as applied to claim 1 above, and further in view of Federal (“Food Additives Permitted for Direct Addition to Food for Human Consumption; Dimethyl Dicarbonate”).
Regarding claims 11 and 12, Verday, Hughes, and Pecquet teach a method of creating a chlorophyll water beverage but do not teach the use of a shelf stabilization agent or that agent being dimethyl decarbonate (DMDC).  Federal teaches the use of DMDC as a microbial control agent [pg 13653, Col 1, ¶1].  DMDC is used during the final stages of bottling to prevent microbial growth in beverages [pg 13652, Col 3, ¶1].  The maximum amount of DMDC allowed is 0.025 wt% (250 ppm) [pg 13652, Col 3, ¶1].  Therefore, DMDC prevents microbial growth in beverages undergoing packaging, thus increasing their shelf-lives.
It would have been obvious for a person having ordinary skill in the art to include a shelf-stabilization agent like DMDC to the chlorophyll water beverage of Verday, Hughes, and Pecquet so as to increase the shelf-life of the beverage.  It would also have been obvious to use an amount of DMDC necessary to obtain the desired level of microbial inhibition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Magner (“Here’s How to Make Chlorophyll Water—Green Juice’s Lesser Known Cousin,” https://www.wellandgood.com/chlorophyll-detox-drink-facts-and-recipe/) teaches how chlorophyll water is commercially popular and how to make it at home.
Bingley (US-20070054023-A1) teaches beverages comprising chlorophyll and low levels of flavorants.
Innocenzi (US-20110250318-A1) teaches a beverage with vitamins and chlorophyll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791